DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the specification paragraph 100 describes insulated wires 13 which are not labeled and shown correctly in figure 8. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOBAYASHI et al. (US 20190295741 hereinafter Kobayashi).

In regards to claim 1, Kobayashi discloses;” A composite cable (abstract), comprising: a plurality of power lines (Fig. 1 (3)); one signal line unit (Fig. 1 (2)); and a sheath collectively covering the plurality of power lines and the one signal line unit (Fig. 1 (4)), wherein the signal line unit comprises a plurality of pairs of signal lines (Fig. 1 (pairs 200)), and an inner sheath covering a first assembled article including the signal lines to be paired being arranged at each pair of adjacent vertices of a polygon with an even number of vertices in a cross-section perpendicular to a longitudinal direction of the signal line unit and being twisted all together (Fig. 1 (shows insulation layer (5) and a direction of twist and the four signal conductors due form a vertices in a cross section)), wherein a twisting direction of a second assembled article including the plurality of power lines and the one signal line unit being twisted together is different from a twisting direction of the first assembled article (Fig. 1 (shows by arrows the twisting directions of both the power conductors and the signal conductors).”

In regards to claim 2, Kobayashi discloses;” The composite cable according to claim 1, wherein the sheath is provided so as to collectively cover the second assembled article (Fig. 1 (shows (4) covering both the power and signal groups)).”

In regards to claim 3, Kobayashi discloses;” The composite cable according to claim 1, wherein the plurality of pairs of signal lines are twisted together in a state where adjacent ones of the signal lines are in contact with each other (Fig. 1 (shown)).”

In regards to claim 4, Kobayashi discloses;” A composite harness, comprising: the composite cable according to claim 1; and a connector attached to at least any of end portions of the plurality of power lines and the signal line unit (paragraphs 0003 0035  disclose that the wiring is connected to various devices and thus require some form of connector).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847